DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Michael D. Hammer on 06/08/2022.
Claims have been amended as follows:
(currently Amended) A full-text fuzzy search method for similar-form Chinese characters in a ciphertext domain, the method performed by a system and comprising the following steps:

S1.1, establishing a unique identifier set 
    PNG
    media_image1.png
    23
    163
    media_image1.png
    Greyscale
of documents to be uploaded, where n represents the number of documents to be uploaded;

S1.2, using a distributed search engine Lucene and a Chinese word segmentator IKAnalyzer to perform a full-text segmentation and a filtering on an uploaded document set, generating a plaintext inverted index 
    PNG
    media_image2.png
    27
    185
    media_image2.png
    Greyscale
 of the document set, where p is a length of the inverted index;

S1.3, establishing a commonly used Chinese character dictionary based on N commonly used Chinese characters, and expanding it into a similar-form Chinese character dictionary library DICT based on commonly used similar-form Chinese characters, where N is a positive integer;

S1.4, traversing a keyword w′ in the inverted index, when the keyword has a similar-form word, expanding the w′ to 
    PNG
    media_image3.png
    24
    155
    media_image3.png
    Greyscale
by using DICT, where 
    PNG
    media_image4.png
    24
    103
    media_image4.png
    Greyscale
 is a set of similar-form words of 
    PNG
    media_image5.png
    21
    20
    media_image5.png
    Greyscale
, m represents the number of similar-form words of w; when 
    PNG
    media_image5.png
    21
    20
    media_image5.png
    Greyscale
does not have a similar-form word, then 
    PNG
    media_image6.png
    21
    49
    media_image6.png
    Greyscale
;

S1.5, updating the plaintext inverted index as 
    PNG
    media_image7.png
    25
    185
    media_image7.png
    Greyscale
;

S2, using a random number generator to establish a searchable encryption key 
    PNG
    media_image8.png
    24
    109
    media_image8.png
    Greyscale
 and a symmetric encryption key 
    PNG
    media_image9.png
    24
    31
    media_image9.png
    Greyscale
according to a security parameter k; using the searchable encryption key 
    PNG
    media_image10.png
    24
    39
    media_image10.png
    Greyscale
 to encrypt the inverted index and construct a ciphertext index, and using the symmetric encryption key 
    PNG
    media_image9.png
    24
    31
    media_image9.png
    Greyscale
to encrypt documents to be uploaded;

S3, dividing the searchable encryption key 
    PNG
    media_image10.png
    24
    39
    media_image10.png
    Greyscale
 into 
    PNG
    media_image11.png
    24
    56
    media_image11.png
    Greyscale
, sending a key group 
    PNG
    media_image12.png
    24
    23
    media_image12.png
    Greyscale
 to an authorized user, and using
    PNG
    media_image13.png
    24
    19
    media_image13.png
    Greyscale
 as a server verification parameter to complete user authorization;

S4, generating a search trapdoor when the user takes the key group 
    PNG
    media_image12.png
    24
    23
    media_image12.png
    Greyscale
 and a keyword w to be searched as input, and submitting the search trapdoor to a cloud server; the cloud server verifying the trapdoor by encrypting the ciphertext index, and returning to the user a document sequence corresponding to matched encrypted documents and fuzzy keywords, when similar-form words of the search keyword are included in the document set, a document containing the search keywords is ranked before a document with its similar-form words in search results.

(Cancelled) 

 (previously amended) The full-text fuzzy search method for similar-form Chinese characters in the ciphertext domain according to claim 1, wherein the process of step S2 is as follows:

S2.1, using the random number generator, according to the security parameter k, randomly generating a k-bit searchable encryption key 
    PNG
    media_image8.png
    24
    109
    media_image8.png
    Greyscale
 and the symmetric encryption key 
    PNG
    media_image9.png
    24
    31
    media_image9.png
    Greyscale
 locally; 

S2.2,encrypting the inverted index 
    PNG
    media_image14.png
    25
    185
    media_image14.png
    Greyscale
 as an index keyword by using 
    PNG
    media_image10.png
    24
    39
    media_image10.png
    Greyscale
, and the encryption of the index uses a chain structure:

    PNG
    media_image15.png
    23
    311
    media_image15.png
    Greyscale
,
when 
    PNG
    media_image3.png
    24
    155
    media_image3.png
    Greyscale
 is a set of multiple similar-form words, for each similar-form word, firstly linking the document corresponding to the word, and then sequentially linking documents corresponding to other words, which ultimately generating an encrypted ciphertext index for all index keywords;

S2.3, performing symmetric encryption operation on all the documents to be uploaded by using a symmetric encryption algorithm, and a symmetric encryption key is
    PNG
    media_image9.png
    24
    31
    media_image9.png
    Greyscale
, using  the unique identifier set 
    PNG
    media_image16.png
    23
    165
    media_image16.png
    Greyscale
 to correspond to a ciphertext document, and then constructing a B+ tree as an index into the unique identifier of the ciphertext document.

 (previously amended) The full-text fuzzy search method for similar-form Chinese characters in the ciphertext domain according to claim 1, wherein the process of step S3 is as follows:

S3.1, dividing 
    PNG
    media_image10.png
    24
    39
    media_image10.png
    Greyscale
 into the key group 
    PNG
    media_image17.png
    24
    23
    media_image17.png
    Greyscale
and the server verification parameter 
    PNG
    media_image18.png
    24
    19
    media_image18.png
    Greyscale
 by an exclusive OR operation;

S3.2, sending the key group 
    PNG
    media_image19.png
    24
    23
    media_image19.png
    Greyscale
to the authorized user, and sending the server verification parameter 
    PNG
    media_image20.png
    24
    19
    media_image20.png
    Greyscale
to the cloud server, in order to verify the correctness of the search trapdoor;

S3.3, when the data owner revokes the authority, requesting the server to delete the authentication parameter 
    PNG
    media_image21.png
    24
    19
    media_image21.png
    Greyscale
, at this time the search trapdoor generated using the key group 
    PNG
    media_image19.png
    24
    23
    media_image19.png
    Greyscale
whose authorization is revoked will be invalidated.

 (previously amended) The full-text fuzzy search method for similar-form Chinese characters in the ciphertext domain according to claim 1, wherein the process of step S4 is as follows:

S4.1, generating the search trapdoor by using the key group 
    PNG
    media_image22.png
    24
    23
    media_image22.png
    Greyscale
and the search keyword w, and submitting the trapdoor to the cloud server;

S4.2, the cloud server using the verification parameter 
    PNG
    media_image23.png
    24
    19
    media_image23.png
    Greyscale
 to XOR the search trapdoor, the XOR result matching the searchable ciphertext index, and the matching result is calculated to obtain a ciphertext unique identifier set 
    PNG
    media_image24.png
    23
    124
    media_image24.png
    Greyscale
, where i represents the number of files corresponding to the keyword, searches for the specified identifier in the B+ tree to obtain an encrypted document set, and returns the encrypted document to the authorized user.

(previously amended)  The full-text fuzzy search method for similar-form Chinese characters in the ciphertext domain according to claim 1, wherein the number of commonly used Chinese characters N is 3755.
Allowable Subject Matter
Claims 1 and 3-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments and supporting arguments, filed 04/28/2022, have been fully considered and are persuasive.  The rejections of claims 1 and 3-6 have been withdrawn.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY NGUYEN whose telephone number is (571)272-4025. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CINDY NGUYEN/             Examiner, Art Unit 2161